02-13-055-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00055-CV
 
 



In re donny gene lambert


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relator’s pro se petition for writ of mandamus
and is of the opinion that it has no jurisdiction over the relief requested.[2] 
Accordingly, relator’s petition for writ of mandamus is dismissed for
want of jurisdiction.
 
PER CURIAM
 
 
PANEL: 
GARDNER, DAUPHINOT, and GABRIEL, JJ.
 
DELIVERED:
 March 21, 2013




[1]See
Tex. R. App. P. 47.4, 52.8(d).


[2]See
Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012); Bd. of
Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth
Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding); In
re Watson, 253 S.W.3d 319, 320 (Tex. App.—Amarillo 2008, orig. proceeding)
(holding that if an applicant finds it necessary to complain about an action or
inaction of the convicting court in a post-conviction habeas corpus proceeding,
an applicant may seek mandamus relief from the Texas Court of Criminal
Appeals).